Title: To George Washington from Major General Robert Howe, 5 June 1780
From: Howe, Robert
To: Washington, George



Dear Sir
Highlands [N.Y.] 5th June 1780

Your Excellency’s Favors of the 1st & 3d are before me—Notwithstanding the Hand Bill of Mr Rivington I think there are Reasons to doubt the Authenticity of what he says relative to the Reduction of Charles Town—as Informations from New York obtain’d from the Tories left it safe on the 10th of May, & not apparently in Danger of speedy Subduction.
In Consequence of the Report of Sir Harry Clinton’s Arrival, mention’d in your Excellency’s Letter, I recalled Col. Putnam which I now regret, as I must return a Detachment or give the Enemy an Opportunity to ravage the Country. They have call’d over some, if not all, of their Dragoon Horses from Long Island, & have brought both them & what they ⟨h⟩ad on York Island to Col. Delancey’s Quarters in West Chester, where they were mustered a Day or two since with Delancey’s Corps under some British Officer, & Steps are taken, & are taking preparative to some Movement—probably a Forage, but if so a heavy one. I wish I was in a Situation to slip down with a Brigade or two unexpectly upon them; for if not prevented they will probably do a good Deal of Mischief.
My Letter by Capt. Webb answers yours respecting the Fascines & Gabions—not indeed agreeable to your Wish, or to mine, but it can not be helped. Major Mournon’s Letter was instantly sent by Express. Major Villefranke is very unwell & gone into the Country by Advice of his Doctor—I wish it may have the desired Effect. Capt. Nevun now acts in his Place—but that should not prevent his attending the Fascines were it in my Power to furnish him properly—this however is explain’d already, & the Reasons are more forcible now, than they were then—My Spies inform me, that the Enemy have a very contemptible Notion of our Numbers in general, & particularly at this Post, & ardently wish the Return of Sir Harry, I persuade myself however, that be the Event of Charle’s Town what it may, his Force will be pretty well melted down before he returns.
I have sent a Detachment to Col. Millo⟨n⟩ on the Lines, & convey’d to him an Extract from your Letter respecting the Collection of Cattle; your Excellency did not mention in yours of the 3d Inst: that you would wish me to counter order it—but as the Occasion which induced the Order is at present over, & as Col. Putnam informs me that very little is to be had from a People already distress’d too much without reducing them to the greatest Extremity, I intend writing to Col. Millon to suspend his Operations until I hear from your Excellency again upon

the Subject, unless he finds fat Cattle in bad Hands & in the Way of the Enemy, or has already collected any that are fatted for Beef, & which the Possessors can spare without great Distress.
The Flour your mention Sir, is a most comfortable Circumstance, & its speedy Arrival much to be wish’d—The Ves⟨sels s⟩hall be ready at the Place appointed. I have the Honor to be Dear Sir, With the greatest Respect your Excellency’s most obedient Servant

Robert Howe


P.S. If it is not disagreeable to your Excellency, I think to order due Bills to be given the Men for the Deductions made from their Rations—which they have borne with the most commendable Patience—Especially as they seem to expect due Bills, please favor me with a Line upon this Head.

